NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE




                               IN RE JAMES W.



                             No. 1 CA-JV 20-0347
                               FILED 4-29-2021


           Appeal from the Superior Court in Maricopa County
                             No. JV199049
           The Honorable Wendy S. Morton, Judge Pro Tempore

               AFFIRMED IN PART; VACATED IN PART


                                   COUNSEL

Maricopa County Public Advocate, Phoenix
By Lori A. Leon
Counsel for Appellant

Maricopa County Attorney's Office, Phoenix
By Daniel Strange
Counsel for Appellee
                             IN RE JAMES W.
                            Decision of the Court



                       MEMORANDUM DECISION

Judge James B. Morse Jr. delivered the decision of the Court, in which
Presiding Judge D. Steven Williams and Judge Jennifer B. Campbell joined.


M O R S E, Judge:

¶1             James W. appeals the juvenile court's orders (1) requiring he
register as a sex offender, (2) terminating his probation unsuccessfully, and
(3) designating his offense as a felony. For the following reasons, we affirm
in part and vacate in part.

             FACTS AND PROCEDURAL BACKGROUND

¶2            In September 2017, James was placed on probation after being
adjudicated delinquent, pursuant to a plea agreement, for indecent
exposure, a class six undesignated offense. The plea agreement included a
requirement that "[t]he offense shall not be designated a misdemeanor
unless and until the Juvenile successfully completes all imposed terms of
probation." A special condition of probation required James to "attend,
participate, make satisfactory progress and complete any treatment . . .
directed or ordered by the court . . . ." At a hearing in October 2020, the
juvenile court found that James must register as a sex offender because he
had not successfully completed probation, and the offense would be
designated a felony. James turned eighteen after the hearing, but before the
order was filed. James timely appealed. We have jurisdiction pursuant to
A.R.S. §§ 8-235, 12-120.21(A), 13-4033(A)(3), and Ariz. R.P. Juv. Ct. 103(A).

                               DISCUSSION

I.     Registration.

¶3            The juvenile court has subject matter jurisdiction over
juvenile adjudication, including over ordering sex-offender registration,
while the juvenile is under eighteen. See State v. Espinoza, 229 Ariz. 421, 427,
¶ 24 (App. 2012); see also A.R.S. §§ 8-202(G), -246(A). A final order of the
juvenile court "shall be by minute entry or separate written order." Ariz.
R.P. Juv. Ct. 104(A); In re Michelle G., 217 Ariz. 340, 344, ¶ 14 (App. 2008)
(finding a juvenile court order becomes final "when it [i]s signed by the
judge and filed by the clerk of the court").



                                       2
                             IN RE JAMES W.
                            Decision of the Court

¶4             The State concedes that the juvenile court did not have
subject matter jurisdiction to enter the order requiring James to register as
a sex offender because the order was filed after James's eighteenth birthday.
Though the court orally pronounced the order to register as a sex offender
before James turned eighteen, the court did not file the written order until
after James's birthday. Because the order was not final until it was filed, the
court no longer had subject matter jurisdiction over James when it filed the
written order. Espinoza, 229 Ariz. at 426-27, ¶¶ 23-24; see also In re Bryan D.,
1 CA-JV 20-0212, 2021 WL 282272, at *1, ¶¶ 5-6 (Ariz. App. Jan. 28, 2021)
(mem. decision) (vacating registration order filed after juvenile's eighteenth
birthday). Accordingly, we accept the State's concession and vacate the
order.

II.    Probation.

¶5            James also argues the juvenile court abused its discretion by
determining he was terminated unsuccessfully from probation. The State
concedes the juvenile court's order was void. An order terminating
probation early is authorized under Arizona Rule of Procedure for Juvenile
Court 31(D). In re Thomas D., 231 Ariz. 29, 32, ¶ 13 (App. 2012). However,
the court had not finalized the order when James's eighteenth birthday
divested the court of jurisdiction. A.R.S. §§ 8-202(G), -246(A). Because the
juvenile court lacked jurisdiction, the order was void. See Espinoza, 229
Ariz. at 426-27, ¶¶ 23-24. Accordingly, we vacate the order.

III.   Designation.

¶6              James argues the court erred in designating the offense a
felony. "The juvenile court has broad discretion to determine the proper
disposition of a delinquent juvenile." Thomas D., 231 Ariz. at 31, ¶ 9. A trial
court is permitted to designate a class six felony as a class one
misdemeanor. See A.R.S. § 13-604(A). "The statute, by its terms, confers
discretion upon the court with respect to the ultimate designation of the
offense . . . ." State v. Smith, 166 Ariz. 118, 119 (App. 1990). The juvenile
court retains jurisdiction "after a juvenile's eighteenth birthday for the
purpose of designating an undesignated felony offense as a misdemeanor
or felony." A.R.S. § 8-202(J).

       A.     Plea Agreement.

¶7            First, James argues the juvenile court erred by following the
terms of the plea agreement. The court determined it was required to
designate the offense as a felony because James failed to complete treatment
and therefore did not comply with the plea agreement. James asserts that


                                       3
                             IN RE JAMES W.
                            Decision of the Court

"the court is not bound by the plea agreement as the court is granted full
and broad discretion when deciding how an undesignated felony should
be designated."

¶8             The language in A.R.S. § 13-604 giving judges "broadened
sentencing discretion has no effect on the rules applicable to plea
bargaining." State v. Corno, 179 Ariz. 151, 154 (App. 1994). "Unless the plea
agreement specifically gives the court discretion to do otherwise, the court
may not vary the terms of the plea agreement without consent of the
parties." State v. Oatley, 174 Ariz. 124, 125-26 (App. 1993). James has shown
no error in the court's conclusion that it remained bound by the parties' plea
agreement.

       B.     Unsuccessful Treatment.

¶9             Next, James argues the court abused its discretion when it
concluded he did not successfully complete probation. The juvenile
offender statutes define "successfully" to mean "in the discretion of the
court, the person satisfied the conditions of probation." A.R.S. § 8-349(N).
Although we vacate the court's order terminating probation unsuccessfully,
supra ¶ 5, we review the court's determination that James failed to
successfully complete probation for an abuse of discretion, see Thomas D.,
231 Ariz. at 31, ¶ 9; Smith, 166 Ariz. at 119. The parties presented conflicting
evidence regarding the degree of James's treatment success, but we do not
reweigh the evidence. In re Andrew A., 203 Ariz. 585, 587, ¶ 9 (App. 2002).
We review the record "only to determine if there is sufficient evidence to
sustain the juvenile court's ruling." Id.

¶10           The juvenile court reviewed the reports and discharge
summary from the designated treatment provider. The reports and
summary detail numerous incidents of inappropriate behavior during his
inpatient treatment. The court also reviewed a psychosexual report where
the clinician stated that James was "successful in many areas associated
with successful progress," but the court found the information from the
treatment provider more compelling than the information contained in the
psychosexual report. The court noted that although James had finished
with the inpatient program, he was released into the community to an
outpatient program, which, due to time constraints, he had not finished.
The court also recognized that community safety remained a concern and
that James continued to exhibit concerning behavior requiring monitoring.
The record provides support for the court's findings and James has failed
to show the court abused its discretion in determining he did not
successfully complete the required treatment.


                                       4
                             IN RE JAMES W.
                            Decision of the Court

       C.     Timing of Designation.

¶11             Finally, James argues the court abused its discretion "by
prematurely designating the undesignated felony and preventing James an
opportunity to return to the court with proof of completion of his goals and
improvements made in his life." But "the time for designating an offense is
a procedural matter." State v. Winton, 153 Ariz. 302, 305 (App. 1987). The
trial courts are "not required to designate a defendant's offense at a specific
time," State v. Soriano, 217 Ariz. 476, 480, ¶ 13 (App. 2008), and may "refrain
from designating the offense until the probation is terminated," State v.
Arana, 173 Ariz. 370, 371 (1992).

¶12           At the hearing, James requested the juvenile court address the
undesignated felony issue. He received the required opportunity to be
heard. See State v. Pinto, 179 Ariz. 593, 597 (App. 1994) (noting that
designating an undesignated offense implicates due process and requires
notice and opportunity to be heard). The court concluded that the
treatment component of probation remained unfinished. See supra ¶ 10.
James has shown no abuse of the court's discretion to designate the offense
a felony at the conclusion of probation.

                               CONCLUSION

¶13            We vacate the juvenile court's orders requiring James to
register as a sex offender and terminating his probation unsuccessfully. We
affirm the designation of the offense as a felony.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         5